 Case 6:19-cv-06121-SOH Document 24                Filed 07/13/20 Page 1 of 1 PageID #: 94



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


ERIC SHAW                                                                              PLAINTIFF


v.                                    Case No. 6:19-cv-6121


CHIEF OF POLICE JASON STACHEY
(Hot Springs Police Department)                                                     DEFENDANT


                                             ORDER

       Before the Court is the Report and Recommendation filed June 22, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No.

23. Judge Bryant recommends that Plaintiff’s complaint be dismissed for failure to obey an order

of the Court, failure to comply with the Court’s Local Rules, and failure to prosecute this case. No

party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in

toto. Accordingly, Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 13th day of July, 2020.


                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
